          Case 1:19-cv-11341-LAK Document 6 Filed 01/21/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                     )
 STEVEN BOSCO, Individually and On                   )
 Behalf of all Others Similarly Situated,            )
                                                     ) CASE NO. 1:19-cv-11341-LAK-JLC
                               Plaintiff,            )
                                                     )
                vs.                                  )
                                                     )
 CANOPY GROWTH CORPORATION,                          )
 MARK ZEKULIN, BRUCE LINTON, MIKE                    )
 LEE, and TIM SAUNDERS,                              )
                                                     )
                               Defendants.           )
                                                     )
                                                     )
 JONATHAN JAY, Individually and On                   )
 Behalf of all Others Similarly Situated,            )
                                                     ) CASE NO. 1:20-cv-00485
                               Plaintiff,            )
                vs.                                  )
                                                     )
 CANOPY GROWTH CORPORATION,                          )
 BRUCE LINTON, MARK ZEKULIN, MIKE                    )
 LEE, and TIM SAUNDERS,                              )
                      Defendants.                    )
                                                     )

                NOTICE OF ROBERT POLLOCK’S MOTION TO
   CONSOLIDATE RELATED ACTIONS, APPOINT ROBERT POLLOCK AS LEAD
     PLAINTIFF, AND APPROVE PROPOSED LEAD PLAINTIFF’S CHOICE OF
                              COUNSEL

TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that Robert Pollock (“Mr. Pollock” or “Movant”), by and

through his undersigned counsel, will and does hereby move this Court, pursuant to Fed. R. Civ.

P. 42(a), Section 21D(a)(3) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3), as

amended by the Private Securities Litigation Reform Act of 1995 (“PSLRA”), for the entry of an

Order: (1) consolidating the above-captioned related actions pursuant to Fed. R. Civ. P. 42(a), (2)
          Case 1:19-cv-11341-LAK Document 6 Filed 01/21/20 Page 2 of 4



appointing Movant as Lead Plaintiff in this action, and (3) approving Movant’s selection of Kahn

Swick & Foti, LLC (“KSF”) as Lead Counsel for the litigation.

       In support of this Motion, Movant submits a Memorandum in Support, Declaration, and

Exhibits thereto, and a [Proposed] Order granting Movant’s Motion.           As set forth in the

Memorandum in Support filed concurrently herewith, consolidation is appropriate pursuant to

Fed. R. Civ. P. 42(a), the procedural requirements of the PSLRA have been satisfied, and Mr.

Pollock is the presumptive most adequate plaintiff and further satisfies the typicality and

adequacy requirements of Rule 23 of the Federal Rules of Civil Procedure. As such, Movant

respectfully requests this Court to consolidate the above-captioned related actions, appoint him

as Lead Plaintiff in this action, and approve his selection of KSF as Lead Counsel for the Class.


DATED: January 21, 2020                       Respectfully submitted,

                                              KAHN SWICK & FOTI, LLC

                                              /s/ Melinda A. Nicholson
                                              Lewis S. Kahn
                                              Melinda A. Nicholson (MN-6251)
                                              Michael J. Palestina
                                              1100 Poydras Street, Suite 3200
                                              New Orleans, LA 70163
                                              Telephone: (504) 455-1400
                                              Facsimile: (504) 455-1498
                                              Email: Lewis.Kahn@ksfcounsel.com
                                              Email: Melinda.Nicholson@ksfcounsel.com
                                              Email: Michael.Palestina@ksfcounsel.com

                                              -and-

                                              J. Ryan Lopatka
                                              250 Park Avenue, Suite 2040
                                              New York, NY 10177
                                              Telephone: (212) 696-3730
                                              Facsimile: (504) 455-1498
                                              Email: J.Lopatka@ksfcounsel.com



                                                2
Case 1:19-cv-11341-LAK Document 6 Filed 01/21/20 Page 3 of 4



                            Counsel for Movant Robert Pollock
                            and Proposed Lead Counsel for the
                            Class




                             3
          Case 1:19-cv-11341-LAK Document 6 Filed 01/21/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 21, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing

to all CM/ECF participants. I further certify that I mailed the foregoing document and the notice

of electronic filing via U.S. first-class mail to any non-CM/ECF participants.

                                              /s/ Melinda A. Nicholson
                                              Melinda A. Nicholson




                                                4
